—Order, Supreme Court, New York County (David Saxe, J.), entered January 26, 1994, which, inter alia, held in abeyance defendant’s motion to vacate a judgment of divorce and a prior order directing a downward modification of plaintiff’s support obligation, both of which were granted upon defendant’s default, pending receipt of a report from the Special Referee to hear and report with recommendations on the issues of personal jurisdiction in the divorce action, proper notice of the hearing in the downward modification application, and prejudice to defendant, if any, resulting from plaintiff’s failure to serve a copy of the judgment of divorce with notice of entry and file the affidavit of service with the Clerk, unanimously affirmed, without costs.
The subject order is appealable (see, Montcalm Publ. Corp. v Pustorino, 125 AD2d 188, 189; Grand Cent. Art Galleries v Milstein, 89 AD2d 178, 181). As to the merits of the appeal, the IAS Court properly ordered a reference to hear and report where the conflicting issues raised by the motions could not be resolved on the papers alone. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.